UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6472


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT ANTHONY WILLIAMS, a/k/a Black Mikey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:07-cr-00144-RAJ-JEB-1)


Submitted:   July 13, 2015                 Decided:   July 20, 2015


Before WILKINSON, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Anthony Williams, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Anthony Williams appeals the district court’s order

granting his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(2)(2012).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district   court.         United   States   v.    Williams,      No.

4:07-cr-00144-RAJ-JEB-1 (E.D. Va. Mar. 16, 2015).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before     this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2